Citation Nr: 0705279	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  04-42 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a psychiatric 
disorder.

Service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from December 1958 to October 
1959. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  

In October 2005, the veteran had a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is associated with the claims file. 

Although the claim has been certified as a claim for service 
connection for a personality disorder, claimed as mental 
reasons, it is clear that the veteran's claim is and has been 
for service connection for a mental disorder, not just a 
personality disorder.  Therefore, the Board will consider the 
issue as characterized on the title page.

The issue of service connection for a psychiatric disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In an April 1976 rating decision, the RO denied service 
connection for a nervous condition on the basis that it was a 
personality disorder.  The RO notified the veteran of this 
decision and of his procedural and appellate rights in an 
April 1976 letter.  The veteran did not appeal this decision 
and it became final. 

2.  Evidence presented since the April 1976 rating decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The April 1976 rating decision that denied service 
connection for a personality disorder is final.  38 U.S.C.A. 
§ 7105(d)(3) (West 2002).  

2.  Evidence received since the March 1976 rating decision is 
new and material and the claim is reopened.  38 U.S.C.A. §§ 
5104, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2001), 
3.104(a), 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5100 et. seq. (West Supp. 2005).  Given the favorable 
outcome as noted above, no conceivable prejudice to the 
veteran could result from this adjudication.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

Analysis

The veteran seeks to reopen his service connection claim for 
a mental disorder.  In support of his claim, he testified at 
an October 2005 hearing that his attempted suicide in the 
Army led to the diagnosis of a personality disorder.  He 
stated that he thinks he was not diagnosed properly.  After 
service, he reported treatment at several mental hospitals.  
In summary, the veteran believes that his current diagnosis 
of post-traumatic stress disorder is related to a fight at 
Fort Bliss, Texas, which occurred prior to his discharge. 

This veteran's claim for service connection was previously 
denied in an April 1976 rating determination.  The RO denied 
service connection based on the fact that the veteran had a 
diagnosis of personality disorder, which was not considered a 
disability under the law.  The veteran did not appeal the 
decision.  Consequently, that decision is final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.302, 20.1103.  

As the application to reopen was received prior to August 29, 
2001, the version of 38 C.F.R. § 3.156(a) in effect prior to 
that date is for application in this case. See 66 Fed. Reg. 
45620-45630 (Aug. 29, 2001). 

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision. Such a decision is not subject to 
revision on the same factual basis except by a duly 
constituted appellate authority. 38 C.F.R. § 3.104(a) (2006). 
A claimant has one year from notification of a decision of 
the agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if no NOD is filed within that time. 38 
U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. §§ 
3.160(d), 20.302(a) (2006). 
    
However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition. 38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991). As defined by the regulation in effect 
when the veteran filed his application to reopen the claim of 
service connection in May 2001, new and material evidence 
meant evidence not previously submitted to agency decision 
makers, which bore directly and substantially upon the 
specific matter under consideration, which was neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled was so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (2001). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  

The Board notes that the RO reopened the claim in January 
2002.

Evidence before the RO prior to the April 1976 rating 
decision included service medical records, which showed an 
attempted suicide; records also showed an impression of 
depression and a diagnosis of behavior and character 
disorder.  Also of record is an April 1976 VA examination 
wherein the veteran was diagnosed with a personality 
disorder.  

Evidence received since the April 1976 rating decision 
includes a July 1980 private treatment record showing a 
diagnostic impression of depressive neurosis; an August 2001 
private treatment record showing a diagnosis of bipolar 
disorder, mixed, in good remission; 1996 to 2001 VA treatment 
records showing a diagnosis of bipolar disorder; and 2004 
private treatment records showing diagnoses of post-traumatic 
stress disorder (PTSD) and bipolar disorder.  Also of record 
is the veteran's testimony from an October 2005 hearing, as 
noted above.

A review of the evidence submitted since the April 1976 
rating decision shows that the evidence is new and material, 
as defined by the regulation prior to August 2001.  
Specifically, the evidence includes medical evidence of a 
diagnosis of bipolar disorder, which was not previously 
submitted to agency decision makers.  Additionally, this 
information was not submitted prior to the April 1976 rating 
decision; thus, it is neither cumulative nor redundant.  
Finally, this new evidence  bears directly and substantially 
upon the specific matter under consideration and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  In this 
regard, the Board notes that the new evidence identifies 
current diagnoses of bipolar disorder and PTSD.  These 
diagnoses, combined with the veteran's service medical 
record, must be considered together in order to fairly 
evaluate the veteran's claim for service connection for a 
mental disorder.  Thus, the Board finds the claim is 
reopened.


ORDER

New and material evidence has been presented and the claim of 
service connection for a psychiatric disorder is reopened.  
To this extent only, the appeal is granted.


REMAND

Although the claim of service connection is reopened, the 
Board determines that further evidentiary development is 
required before considering the merits of the claim.  

In the present claim, the veteran had an attempted suicide in 
service and records document diagnoses of depression and a 
character and behavioral disorder.  Currently, there is 
medical evidence of a diagnosis of bipolar disorder.  
However, there is no medical opinion as to whether the 
current bipolar disorder is related to or due to service.  
Under the duty to assist, 38 C.F.R. § 3.159(c)(4), a medical 
examination is necessary as the evidence of record does not 
contain sufficient medical evidence to decide the claim. 

Additionally, it appears that the veteran was a VA 
domiciliary patient at the facility in Los Angeles in 1971, 
and was treated for chronic alcoholism at the VA Brentwood 
medical facility in 1973 and for depression at the VA 
Syracuse Medical Center in 1980.  Attempts should be made ot 
obtain these records.

At the hearing before the undersigned the veteran's 
representative raised the contention that the psychiatric 
disorder for which the veteran is seeking service connection 
is post-traumatic stress disorder (PTSD) due to personal 
assault in service.  The procedures for developing a personal 
assault claim must be satisfied.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should notify the veteran of 
the ratings for the claimed disabilities 
and the effective date provisions for a 
claim of service connection.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The RO/AMC should also accomplish the 
development procedures for a claim of 
service connection for PTSD due to personal 
assault in accordance with VA M21-1MR.  
This should include sending the appropriate 
development letter and attempting to obtain 
the veteran's service personnel records.

2.  The RO/AMC should attempt to obtain 
records of VA domiciliary care of the 
veteran at the Los Angeles facility in 
1971, of treatment of the veteran for 
alcoholism at the VA Brentwood, California, 
medical facility in 1973 and of treatment 
for depression at the VAMC in Syracuse, New 
York in 1980.

3.  Thereafter, the RO/AMC should schedule 
the veteran for a VA psychiatric 
examination.  The claims folder and a copy 
of this REMAND must be made available to 
and reviewed by the examiner prior to the 
examination.   If answering any question or 
making any determination would require the 
examiner to resort to speculation, the 
examiner should so state.  The examiner is 
asked to express an opinion to the 
following questions, as appropriate: 

(a)  After conducting an 
examination, the examiner should 
state if the veteran has a current 
diagnosis of a psychiatric disorder, 
to specifically include bipolar 
disorder, depressive disorder, PTSD 
or a personality disorder.
 
(b)  If the veteran does have a 
psychiatric disorder, is it likely, 
at least as likely as not (a 50 
percent or higher probability), or 
unlikely that this disability began 
in service?  The examiner should 
include in his/her opinion comment 
as to whether or not the symptoms 
exhibited in service were 
manifestations of a personality 
disorder or of a currently diagnosed 
psychoneurotic or psychotic 
disorder.

(c)  If the veteran has PTSD, on 
what stressor is such diagnosis 
based?

4.  After undertaking any other development 
deemed essential in addition to that 
specified above, the RO/AMC should re-
adjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must notify the veteran of all 
relevant actions taken on his claim for 
benefits, and summarize the evidence and 
discussion of all pertinent regulations to 
include the provisions of 38 C.F.R. 
§ 3.655.  He should also be afforded the 
opportunity to respond to that SSOC before 
the claim is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


